DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on September 30th 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim(s) 1-4, 6, 8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “..the first head shaped as a tapered shoulder to smoothly transition from the first flange to the junction of the first wall and second with the sidewalls.” The claims fails to elaborate what the “second” element is. Is it the “second wall” or the “second end.” Clarification is needed.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4, 6, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prior art of Fig. 1 of the instant application (PA) in view of Ito et al. (WO 2018/181574; “Ito”; referred to attached translation).
Regarding claim 1, PA discloses a container (100) for storage of molten material from an industrial facility (para. [0067] of the specification of the instant application), the container (100).
PA fails to disclose a first wall opposing a second wall, and sidewalls joining the first wall and the second wall at rounded convex-shaped edges at each junction of the first wall and second wall with the sidewalls; a first head connected to the first wall, second wall, and sidewalls at a first end of the container; a second head closing a second end of the container, the second head connected to the first wall, second wall, and sidewalls at the second end of the container; corners defined at the intersection of the first wall and second wall with each of the sidewalls at the first end and the second end; and a first flange connected to the first head to receive molten material, the first head shaped as a tapered shoulder to smoothly transition from the first flange to the junction of the first wall and second with the sidewalls; wherein the container defines an internal volume.
However, Ito teaches a first wall (see annotated diagram 1 below) opposing a second wall (see annotated diagram 1 below), and sidewalls (see annotated diagram 1 below) joining the first wall (see annotated diagram 1 below) and the second wall (see annotated diagram 1 below) at rounded convex-shaped edges (see annotated diagram 1 below) at each junction of the first wall (see annotated diagram 1 below) and second wall (see annotated diagram 1 below) with the sidewalls (see annotated diagram 1 below); a first head (21) connected to the first wall (see annotated diagram 1 below), second wall (see annotated diagram 1 below), and sidewalls (see annotated diagram 1 below) at a first end (see annotated diagram 2 below) of a container (11; Fig. 2); a second head (see annotated diagram 2 below) closing a second end (see annotated diagram 2 below) of the container (11; Fig. 2), the second head (see annotated diagram 2 below) connected to the first wall (see annotated diagram 1 below), second wall (see annotated diagram 1 below), and sidewalls (see annotated diagram 1 below) at the second end (see annotated diagram 2 below) of the container (11; Fig. 2); corners (see annotated diagram 2 below) defined at the intersection of the first wall (see annotated diagram 1 below) and second wall (see annotated diagram 1 below) with each of the sidewalls (see annotate diagram 1 below) at the first end (see annotated diagram 2 below) and the second end (see annotated diagram 2 below); and a first flange (see annotated diagram 2 below) connected to the first head (see annotated diagram 2 below; via the neck of the container) to receive material, the first head (21) shaped as a tapered shoulder to smoothly transition from the first flange (see annotated diagram 2 below) to the junction of the first wall (see annotated diagram 1 below) and second with the sidewalls (see annotated diagram 1 below; Fig. 2); wherein the container (11) defines an internal volume (Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the characteristics, as taught by Ito, in order to provide container capable of withstanding stress, yet easy to store.



    PNG
    media_image1.png
    529
    499
    media_image1.png
    Greyscale

Diagram 1




    PNG
    media_image2.png
    496
    499
    media_image2.png
    Greyscale

Diagram 2





Regarding claim 2, PA discloses the container (100).
Ito fails to disclose wherein the second head has a height extending along a longitudinal axis of the container extending in the same direction as the first wall, second wall, and sidewall.
However, Ito teaches the second head (see annotated diagram 2 above) has a height extending along a longitudinal axis (see annotated diagram 2 above) of the container (11; Fig. 2) extending in the same direction as the first wall (see annotated diagram 1 above), second wall (see annotated diagram 1 above), and sidewall (see annotated diagram 1 above; Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the specification of the second head, as taught by Ito, in order to provide a sturdy surface for the bottle to standup on.
Regarding claim 3, PA discloses the container (100).
PA fails to discloses wherein the second head has a circular cross-section when viewed along a longitudinal axis of the container.
However, Ito discloses the second end (see annotated diagram 2 above).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the second head, as taught by Ito, in order to provide a stable surface for the container to balance on.
Ito fails to disclose the second head has a circular cross-section when viewed along a longitudinal axis of the container.
It would have been an obvious matter of design choice to select a circular cross-section for the second head, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 4, PA discloses the container (100).
PA fails to disclose wherein the first flange has an outside diameter and an inner diameter defining an aperture.
However, Ito teaches the first flange (see annotated diagram 2 above) has an outside diameter and an inner diameter defining an aperture (the aperture is deemed to be the opening of the neck of the container, passing through said flanges).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the flange, as taught by Ito, in order to provide a retaining mechanism for the closures.
Regarding claim 6, PA discloses the container (100).
PA fails to disclose wherein the second head has a concave shape.
Ito teaches the second head (see annotated diagram 2 above) has a concave shape (Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the concave shape, as taught by Ito, in order to reduce stress concentration at the bottom corner of the container.
Regarding claim 8, PA discloses the container (100).
PA fails to disclose wherein the first wall, second wall, and sidewalls are concave, flat, or define a generally square cross section with the second end faces downward.
However, Ito teaches the first wall (see annotated diagram 1 above), second wall (see annotated diagram 1 above), and sidewalls (see annotated diagram 1 above) are flat (Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the flat walls, as taught by Ito, in order to provide optimal storage for multiple containers.
Regarding claim 12, PA discloses the container (100).
PA fails to disclose wherein a volume to surface area ratio of a portion of the container is greater than 1, the portion defined by the first wall, second wall, and sidewalls.
However, Ito teaches a volume of the container (11) and a surface area of the container (11; Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the container with a volume and surface, as taught by Ito, in order to provide a means of retaining a liquid.
Ito discloses the claimed invention except for a volume to surface area ratio of a portion of the container is greater than 1.  It would have been an obvious matter of design choice to adjust the size to render a ratio greater than 1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, PA discloses the container (100).
PA fails to disclose wherein the corners have a radius of curvature configured to maximize the volume to surface area ratio of the container, and minimize a flow path length of the container.
However, Ito teaches the corners (see annotated diagram 2 above).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided rounded corners, as taught by Ito, in order to reduce stress concentration at the top corners of the container.
Ito discloses the claimed invention except for the corners having a radius of curvature configured to maximize the volume to surface area ratio of the container, and minimize a flow path length of the container.  It would have been an obvious matter of design choice to adjust the shape or the corners, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 14, PA discloses the container (100).
PA discloses wherein the first wall, second wall, and sidewalls are concave, and wherein the first wall, second wall, and sidewalls have a radius of curvature configured to maximize the internal volume while operating below a maximum allowable stress, strain, and distortion values permitted by design code when in use.
However, Ito teaches the first wall (see annotated diagram 1 above), second wall (see annotated diagram 1 above) and side walls (see annotated diagram 1 above).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the container of PA by having provided the aforementioned wall, as taught by Ito, in order to a container capable of retaining a liquid.
Ito discloses all of the claimed invention except for the first wall, second wall, and sidewalls being concave, and wherein the first wall, second wall, and sidewalls have a radius of curvature configured to maximize the internal volume while operating below a maximum. It would have been an obvious matter of design choice to adjust the shape of the aforementioned elements, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731